﻿I wish to extend my
delegation’s sincere congratulations to you, Sir, on your
election to the presidency of the General Assembly at its
fifty-first session. It is with great pleasure that I assure you
of Lesotho’s support and cooperation as you conduct the
deliberations of this body. Let me also take this opportunity
to pay special tribute to your predecessor, Mr. Diogo
Freitas do Amaral, for the skilful manner in which he
guided the work of the historic session of the General
Assembly last year. My delegation truly appreciates his
leadership and his tireless dedication to the heavy
responsibilities entrusted to him during the past year.
I also take this opportunity to express our satisfaction
with the sterling work that the Secretary-General,
Mr. Boutros Boutros-Ghali, has been doing under the very
difficult conditions of reduced financial resources. Were it
not for his tenacity, our Organization would not have been
able to hold together as it has done.
The celebration of the fiftieth anniversary of the
United Nations last year provided an opportunity for
reflection about the global mission of our Organization. We
retraced our past and took stock of the failures and notable
successes that the United Nations had engraved in the
historic record of half a century of its existence. We also
looked ahead with renewed determination, resolved to
create for mankind a future that would be brighter than the
past, amidst the euphoria of hope and expectation in the
new international order that is still emerging from the ashes
of the cold war.
Even as we did so, we were aware how great the
potential was for a relapse to the pitfalls of past years and
for the re-emergence of complacencies that could render
our new hopes and expectations vain and futile. A
deliberate effort is required on the part of the international
community to build on the past experiences of our
Organization and to identify and reinforce the positive
trends that the end of the cold war era has yielded.
The first half-century was characterized by cold-war
conflicts, the struggle against colonialism, the constant
threat of a nuclear holocaust and the fight against
apartheid. All these are either behind us or considerably
abated. Our attention must remain focused on how we can
give the twenty-first century a United Nations equipped
to serve as an effective instrument in the evolving global
environment for the attainment of the noble goals
enshrined in its Charter.
A universal consensus for the reform and
revitalization of the United Nations was highlighted in the
solemn Declaration that was adopted in this very Hall a
year ago by, inter alia, 128 world Heads of State and
Government. The momentum for the realization of that
aspiration and for the implementation of the commitments
that were made by the world community should not be
lost. The actions and the path that we have to take are
known to all of us.
We would like to see a more democratized United
Nations, whose credibility and legitimacy are enhanced by
the representativeness of its structures.
We have identified the need for measures to ensure
greater consultation between the Security Council and the
General Assembly, particularly on crisis situations, and
the need to restore the role and authority of the General
Assembly in the decision-making processes of our
Organization, without compromising the speed with which
the Security Council may take its decisions.
We have cautioned against regional selectivity in the
attention paid by our Organization to international crisis
situations and have advocated a demonstration of good
faith and the upholding of the principle of the sanctity of
human life in the enforcement of United Nations
resolutions.
We have also stood in favour of exploring a new,
balanced formula for equitable burden-sharing, as well as
for a renewed commitment on the part of all Member
States to fulfil their financial obligations to the United
Nations in full and on time, just as we have joined in the
call to effect economies and improve efficiency through
the transformation of the management techniques within
the United Nations system.
14


The events and experiences we have witnessed since
the last session of the Assembly once again present us with
mixed signals. On the one hand, we have seen a steady
expansion of the frontiers of peace, tolerance and
democracy, while, on the other, some problems that are
rooted in the past not only have persisted but have been
compounded by new challenges arising from the evolving
international environment.
Thanks to the efforts of the international community,
the carnage in the former Yugoslavia has been brought to
an end. However, a conscious effort is still required to give
permanence to the positive trends that are still evolving in
Bosnia and to suppress the ever present risk that the peace
dividends already gained can be reversed.
In the Middle East uncertainty and the new obstacles
that have emerged in the path of a negotiated peace have
thrown new doubts over the prospects for an early
restoration to the Palestinian people of their inalienable
right to self-determination and statehood. We appeal to both
Israel and the Palestinian Authority to adhere in good faith
to the provisions of the peace agreements they have
concluded and to implement them within the agreed time-
frame, pursuant to the Declaration of Principles they signed
in Washington in 1993.
The prerequisite for peace remains the withdrawal of
Israel and the cessation of the establishment of new Israeli
settlements in the occupied Arab and Palestinian territories,
in compliance with the resolutions of the United Nations.
In Western Sahara recent developments have
demonstrated that peace in that area remains elusive. How
long will the will of the Saharan people for self-
determination and independence be frustrated? The
withdrawal of the United Nations Mission for the
Referendum in Western Sahara in May of this year due to
the lack of cooperation by the parties raises a real prospect
for a resumption of violence. The international community
must act now to reverse the tragic trends and to persuade
the parties to cooperate in the implementation of the United
Nations plan for the independence of Western Sahara.
In Burundi, Liberia and Somalia the situation
regrettably continues to defy the efforts of the international
community to restore peace and stability. We appeal to the
international community to support the current initiatives
spearheaded by the Organization of African Unity and the
neighbouring countries of Burundi aimed at protecting
democracy in that country.
Lesotho shares Africa’s deep disappointment at the
demonstrable lack of interest on the part of the
international community in extending the necessary
material support to the Economic Community of West
African States (ECOWAS) Monitoring Group
(ECOMOG) countries that are engaged in the regional
peacekeeping effort in Liberia. This, regrettably, calls into
question the world’s commitment to the universality of
the sanctity of human life.
Despite the remaining hotbeds of instability,
fortunately all is not doom and gloom in Africa, even in
the area of conflict resolution. The major strides that have
been made in southern Africa to free the subregion of
conflicts is a source of great satisfaction. If the
momentum for peace is kept in Angola, there is no doubt
that a subregion long associated with conflicts will have
established durable peace and stability. The
implementation of the Lusaka Protocol — particularly the
establishment of a unified army and the formation of the
Government of National Unity — are within reach, and
with more concerted action by the international
community should soon be attained.
Throughout southern Africa, political stability, peace,
democracy and human rights continue to be deepened.
Multiparty general elections are being held, and other
political and constitutional reforms are being put in place
to ensure transparency and predictability, especially in the
electoral systems.
The establishment by the Southern African
Development Community of the Organ on Politics,
Defence and Security reaffirms the region’s resolve to
consolidate the gains that have been bequeathed by the
demise of apartheid and to face head-on the challenges of
peace and democracy.
These measures have contributed to the strong
performance registered by the national economies of
southern Africa in 1995, as well as to the improvement in
the overall investment climate of the region. We hope that
the international community will continue to assist
southern Africa in its reconstruction efforts, particularly
by encouraging the flow of private investment as a
contribution to the regional efforts for the economic
recovery of the subcontinent.
The past 12 months have presented the world with
great opportunities for the attainment of durable peace.
Yet, I regret to say, we have sometimes failed to take
advantage of them. A scourge that has stalked humankind
15


for the past 50 years has been the growth in the arsenal of
armaments, especially nuclear ones. Last year, in a historic
achievement, the nations of the world agreed to extend
indefinitely the Treaty on the Non-Proliferation of Nuclear
Weapons. In doing so they undertook to achieve a
comprehensive test-ban treaty by September of this year.
It is with unbounded joy that we are able to stand here
today and say that that goal has been attained. To be sure,
it was not attained with ease, but the fact that it was
achieved is a source of great encouragement that
humankind is slowly but surely moving towards the total
elimination of nuclear weapons. Although Lesotho shares
the view that the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) that was adopted here in New York last month is
not perfect, we regard it as a giant step forward that will
serve to put the nuclear-weapon States on notice that the
rest of the international community is serious about its
aspiration to a nuclear-free world.
In spite of the fact that the cold war has ended and
that the START Treaties have been concluded, tens of
thousands of nuclear weapons are still deployed by nuclear
States, and there is a very real possibility that many more
States could develop such weapons.
Worldwide opposition to weapons of mass destruction
has resulted in Conventions banning biological and
chemical weapons, but as yet there are no concrete
proposals to negotiate a similar convention to outlaw
nuclear weapons. The fact that nuclear weapons are not
prohibited by convention weakens the willingness of many
non-nuclear States to abide by the Biological Weapons
Convention and the Chemical Weapons Convention. These
States perceive an imbalance in the retention of certain
types of weapons of mass destruction by some States,
mostly States of the North, while other weapons of mass
destruction, often held by States of the South — are
banned.
Lesotho believes that the proliferation of nuclear-
weapons technology and the manufacture of nuclear
weapons constitute a very serious problem which the
international community cannot and must not ignore.
The fact that only a handful of people have been
brought to justice for the millions of crimes against
humanity and the serious violations of humanitarian law
committed since the end of the Second World War has not
altered the international community’s view that perpetrators
of international crimes should be tried and punished for
their acts. More recently, the growing global outrage against
international crimes has been demonstrated by the
creation of the two ad hoc International Tribunals for the
prosecution of crimes in the former Yugoslavia and in
Rwanda. These Tribunals were established by the Security
Council to have jurisdiction over the most heinous crimes
in the world: genocide, other crimes against humanity and
serious violations of humanitarian law.
It is therefore a matter of concern that since their
inception both Tribunals have been plagued by inadequate
and short-term financing and have not received adequate
budgets from this Assembly. It is also a matter of concern
that very few Member States have enacted legislation
permitting effective cooperation with the Tribunals.
The international community must send a clear
message to those who commit genocide and other crimes
against humanity that they cannot escape to fully account
for their actions before international law. We can do this
by providing the much-needed support and resources to
enable the ad hoc International Tribunals to bring to
justice those who are responsible for atrocities both in
Bosnia and in Rwanda.
Although Lesotho has not yet promulgated
implementation legislation for the Tribunals, it remains
committed to fully cooperating with the two Tribunals in
accordance with the provisions of Security Council
resolutions. We hope that the international community can
build on the experiences and the already noteworthy
success achieved by these Tribunals to pursue the project
of the establishment of a permanent international criminal
court.
While we recognize the important work of the
Preparatory Committee on the Establishment of an
International Criminal Court, we are of the view that the
General Assembly should enhance the Preparatory
Committee’s work by mandating it to begin serious
negotiations of a consolidated draft treaty based on the
International Law Commission’s 1994 draft statute. The
present momentum for the establishment of a permanent
international criminal tribunal should not be lost, but
should be matched by commensurate political will to
ensure that the work is completed in time for a
conference in 1998.
Development and the promotion of international
cooperation as enshrined in the Charter, will continue to
be the principal objectives of the United Nations. The
recently concluded mid-term review of the United Nations
New Agenda for the Development of Africa in the 1990s
16


has shown that many of the social and economic problems
which led to the adoption of the Agenda in 1991 still exist
and that poverty and unemployment in Africa are expected
to increase substantially. Furthermore, the estimated
resource mobilization levels in the Agenda are still far from
being attained.
Consequently, the mid-term review recommended that
African Governments should continue to promote, inter
alia, economic reforms, respect for human rights and
fundamental freedoms, good governance and administrative
reform. For their part, international partners should seek to
mobilize substantial new resources from all sources —
public and private — and from traditional and new sources,
to find a solution to Africa’s external debt problem and to
enhance Africa’s recovery through trade facilitation and
improved market access.
The United Nations System-wide Special Initiative for
Africa, which was launched by the Secretary-General in
March this year, promises to break new ground by assuring
the cooperation of the whole system, including the Bretton
Woods institutions, in tackling the intractable problem of
accelerating the development of the African continent.
While this expression of interest in our continent is
appreciated, we must also stress that the implementation of
the several initiatives currently on the table must be carried
out in very close consultation with the African countries
themselves, to avoid the duplication of efforts. The
Organization of African Unity’s Cairo Plan of Action is
relevant in this regard.
As we engage in this introspection one year after our
historic Declaration on the Occasion of the Fiftieth
Anniversary of the United Nations, it is pertinent to inquire
to what extent we are all fulfilling our commitment
undertaken during the various global conferences, all of
which — except the Vienna World Conference on Human
Rights — have a development dimension. Perhaps the one
that towers above all others in its significance for
alleviating the plight of citizens of least developed
countries, such as mine, is last year’s Copenhagen World
Summit for Social Development.
In Lesotho there is a serious effort to attain the target
of devoting 20 per cent of our budget to the health and
education sectors, but we have not witnessed a
corresponding commitment on the part of our development
partners, as was agreed at Copenhagen.
The Commission for Social Development has been
given the primary responsibility for the follow-up and
review of the implementation of the Copenhagen
Declaration and Programme of Action. Commitment 2 of
the Declaration and chapter II of the Programme of
Action both deal with the goal of poverty eradication. In
this connection, 1997 is a crucial year, being the first year
of the United Nations Decade for the Eradication of
Poverty.
By its resolution 50/161, the General Assembly
decided to hold a special session in the year 2000 for an
overall review and appraisal and of the implementation of
the World Summit for Social Development and to
consider further actions and initiatives. We support the
view that, to enable this to happen, the Commission
should meet annually, that the length of its sessions
should be extended and that its membership should be
increased.
Measures to ensure that women have the same
degree of access as men to economic resources and
opportunities are of equal importance for the attainment
of economic progress. Poverty can be eradicated only
through the empowerment of the poor. United Nations
efforts should therefore be coordinated in such a manner
that all its activities for poverty eradication fully take into
account the gender perspective.
The ratification of the Convention on the Elimination
of All Forms of Discrimination against Women was
supposed to be followed by the revision of all laws that
act as an impediment to the social and economic
advancement of women. In Lesotho this goal, although
not yet reached, is still being actively pursued.
Lesotho has joined the other countries of southern
Africa in signing two Protocols to the Southern African
Development Community (SADC) Treaty recently, one of
which deals with politics, defence and security and the
other with cooperation in combating transboundary crime,
especially trafficking in narcotics and money-laundering.
A central element of the Protocol establishing an
Organ on Politics, Defence and Security is the
commitment to work for the protection and promotion of
human rights in the region. Our endeavours in this regard
are intended to reinforce the United Nations own
programmes.
The increase in crime, particularly transnational
crime, has a considerable effect on the economies of
17


many countries. New worldwide strategies are therefore
urgently needed for combating this malaise. However,
developing countries cannot bear the economic burden of
combating transnational crime by themselves. Technical
cooperation and assistance activities to develop the
criminal-justice capacities of developing countries should
therefore be accorded a high priority.
The activities of the Crime Prevention and Criminal
Justice Division — particularly its training courses,
seminars and workshops for criminal-justice personnel —
are to be commended.
Let me conclude by observing that together we have
the capacity to make the United Nations of the next
century a veritable instrument for meeting mankind’s
aspirations for a better world in all respects. In our
interdependent world, the United Nations has to become
an efficient working forum for searching for universal
consensus, a conscious regulator of the integration
processes and a vehicle for establishing a stable world
order.
We have deep confidence in the potential of the joint
efforts of the entire international community in its
capability to enter the twenty-first century in an
atmosphere of peace, development and joint creative
work, and to provide comprehensive security for all, as is
called for by the priority interests of humankind.